DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/11/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0277635 A1) in view of Matsuo (US 2009/0315854 A1) and Lee et al (US 2016/0202814 A1).

Claim 20, Kim (Fig. 1-12) discloses a display device (Fig. 3) comprising: 
a display panel (Fig. 3; Paragraph [0075]); 
a dummy line (431; Fig. 4); 
first sensors (410; Fig. 4) disposed on the display panel (Paragraph [0085]; Fig. 3) and including a left first sensor and a right first sensor opposite to the left first sensor 
second sensors (420; Fig. 4) disposed on the display panel (Paragraph [0085]; Fig. 3) and including an upper second sensor and a lower second sensor opposite to the upper second sensor, wherein the upper second sensor and the lower second sensor (Fig. 420; Fig. 4; wherein figure shows a plurality of second touch electrodes which are connected by a second connector 422 and therefore would at least include a upper and lower sensor) are capacitive-coupled (Paragraph [0008]) to the left first sensor and the right first sensor (410; Fig. 4); 
a dummy pattern (430; Fig. 4) disposed on the display panel (Paragraph [0085]; Fig. 3) and disposed between (430; Fig. 4) the upper second sensor (420; Fig. 4) and the right first sensor (410; Fig. 4), between (430; Fig. 4) the right first sensor (410; Fig. 4) and the lower second sensor (420; Fig. 4), the dummy pattern (430; Fig. 4) is spaced apart (Fig. 4; wherein figure shows a shielding pattern which is at least spaced apart from the electrodes 410 and 420 and is only overlapped by the first connector 412) from the left first sensor (410; Fig. 4), the right first sensor (410; Fig. 4), the upper second sensor (420; Fig. 4) and the lower second sensor (420; Fig. 4); 
a first connection part (412; Fig. 4) and electrically connecting (Fig. 5) the left first sensor and the right first sensor (410; Fig. 4 and 5); and 
a second connection part (422; Fig. 4) electrically connects the upper second sensor and the lower second sensor (420; Fig. 4), 

Kim does not expressly disclose a dummy pattern disposed on the display panel and disposed between the left first sensor and the upper second sensor, between the upper second sensor and the right first sensor, between the right first sensor and the lower second sensor, and between the lower second sensor and the left first sensor. 
Matsuo (Fig. 2A and 2B) discloses a dummy pattern (13; Fig. 2A and 2B) disposed on the display panel (50; Fig. 1A) and disposed between (14; Fig. 2A and 2B) the left first sensor (11a; Fig. 2A and 2B) and the upper second sensor (12a; Fig. 2A and 2B), between (14; Fig. 2A and 2B) the upper second sensor (12a; Fig. 2A and 2B) and the right first sensor (11a; Fig. 2A and 2B), between (14; Fig. 2A and 2B) the right first sensor (11a; Fig. 2A and 2B) and the lower second sensor (12a; Fig. 2A and 2B), and between (14; Fig. 2A and 2B) the lower second sensor (12a; Fig. 2A and 2B) and the left first sensor (11a; Fig. 2A and 2B). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim’s touch display device by applying a dummy pattern arrangement, as taught by Matsuo, so to use a touch display device with a dummy pattern arrangement for providing a capacitance type input device capable of making a light transmission electrode pattern on a light transmission substrate inconspicuous by a simple configuration, and a display device with an input function (Paragraph [0011]).

a second connection part including a first pattern connected to the upper second sensor, a second pattern connected to the lower second sensor and a third pattern disposed in the opening formed in the body of the first connection part and disposed on a level that is lower than a level of the first and second patterns, wherein the third pattern electrically connects the upper second sensor and the lower second sensor. 
Lee (Fig. 6 and 13) discloses disclose a first connection part (421; Fig. 6 and 13) having a body that includes an opening formed in the body (Fig. 13; wherein figure shows an opening where an island is formed), the first connection part (421; Fig. 6 and 13) electrically connecting the left first sensor (Fig. 6 and 13; wherein if viewed by rotating the image by 90 degrees the left senor 420 in figure 6 is connected to the second connector 421 in figures 6 and 13) and the right first sensor (Fig. 6 and 13; wherein if viewed by rotating the image by 90 degrees the right senor 420 in figure 6 is connected to the second connector 421 in figures 6 and 13); and 
a second connection part (411a, 411b, and 411c; Fig. 13; wherein if viewed by rotating the image by 90 degrees) including a first pattern (411a; Fig. 13) connected to the upper second sensor (410; Fig. 13; wherein is view by rotating the image by 90 degrees), a second pattern (411c; Fig. 13) connected to the lower second sensor (410; Fig. 13) and a third pattern (411b; Fig. 13) disposed in the opening formed in the body of the first connection part (421; Fig. 13) and disposed on a level that is lower (Paragraph [0112]; wherein discloses “First and third parts 411a and 411c of the first connector 411 may be positioned below or over the first layer with an insulating layer formed therebetween” and “Accordingly, the first and second touch electrodes 410 and 420, the second connector 421, and the second part 411b of the first connector 411 are formed in a first layer”; therefore the island is below first and second patterns) than a level of the first (411a; Fig. 13) and second patterns (411c; Fig. 13), wherein the third pattern (411b; Fig. 13; wherein if viewed by rotating the image by 90 degrees) electrically connects the upper second sensor (410; Fig. 13) and the lower second sensor (410; Fig. 13). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim in view of Matsuo’s touch display device by applying an arrangement of bridge elements, as taught by Lee, so to use a touch display device with an arrangement of bridge elements for provide a display device including a touch sensor in which the reflectance of a touch sensing layer and the power consumption of the display device are advantageously reduced  (Paragraph [0010]).

Allowable Subject Matter
Claims 1-19 are allowed.

Response to Arguments
Applicant's arguments with respect to claim 20 has been considered but are moot in view of the new ground(s) of rejection. 

Claim 20 is rejected in view of newly discovered reference(s) to Lee et al (US 2016/0202814 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        05/17/2021